At this seventy- first session, it is indeed an honour to see a fellow Pacific islander elected for the first time as President of the General Assembly. Mr. Peter Thomson brings to the position qualities of experience, personality and leadership that are known in this Hall. Solomon Islands would like to assure him of our support and cooperation during his term in office, and we look forward to working with him on our common agenda as one of his Vice-Presidents.
Our appreciation goes to his predecessor, Mr. Mogens Lykketoft, whose term in office coincided with the adoptions of three development frameworks — the 2030 Agenda for Sustainable Development and their Sustainable Development Goals (SDGs), the Addis Ababa Action Agenda and the Paris Agreement on Climate Change. President Lykketoft worked tirelessly to strengthen the role and authority of the General Assembly. He put in place an open, inclusive and transparent process for selecting the Secretary-General, and our new Secretary-General is expected to take up office in January 2017. For the first time in 70 years, I believe, the Assembly interacted with all the candidates for the position. We wish all of them the best in their bid for the position and leave an open invitation to the incoming Secretary-General to consider visiting the Hapi Isles.
Mr. Ban Ki-moon’s tenure as Secretary-General comes to a close at the end of this year. We join others in paying tribute to his exemplary leadership of our Organization. Over the years, he has worked for the benefit of all and has been a voice of reason, particularly on the issue of climate change. He remains the first and only Secretary-General to visit Solomon Islands since we joined this body 38 years ago. It was also during his tenure that the United Nations country presence in Solomon Islands was upgraded. We have every confidence that his successor can further upgrade that presence to the status of a full-fledged country office. We remain steadfast in our commitment to working with the Secretary-General during the remaining four months of his term and thank him for his sterling service to Solomon Islands and humankind.
Last year was one of agreements and the adoption of frameworks; this year must be about operationalizing the agreements and implementing the frameworks. In that regard, Solomon Islands welcomes the theme of this session, “The Sustainable Development Goals: a universal push to transform our world”. We commend the President for putting together an SDG implementation team in his Office and look forward to working with him on unlocking the means of implementation so as to realize full and effective implementation of the SDGs. I am indeed proud to say that Solomon Islands has begun the work of domesticating the Sustainable Development Goals by integrating them into our national development strategy for 2016 to 2035, which provides a clear, coherent and harmonized whole-of- Government approach to delivering on our national policies and programmes.
The high-level meetings held this week to address the issue of large movements of refugees and migrants were also an opportunity to seriously examine the issue of climate-displaced populations and environmental migrants. The international community must do more by establishing a global mechanism to help small island developing States (SIDS) manage populations displaced by climate change. The treaties in effect are inadequate to addressing the issue of people forced out by climate change. We call for a legal framework designed to address and protect the rights of forced climate migrants and to compensate populations affected by climate change for the loss of their livelihoods.
Solomon Islands is the current Chair of the Pacific Islands Development Forum (PIDF), which is a bold attempt to address the issues of sustainable development through a structured and inclusive approach, under the tripartite leadership of Government, the private sector and civil society. The PIDF offers the Pacific island countries a seamless link to the high-level political forum processes envisaged under “The future we want”.
Solomon Islands welcomes the Paris Agreement on Climate Change, and I would like to congratulate the French presidency of the 2015 Paris Climate Conference for its leadership in helping to restore trust and confidence in the multilateral system. We now have the Paris Agreement, with legally binding obligations to implement the 1992 United Nations Framework Convention on Climate Change (UNFCCC). I am pleased to announce that Solomon Islands has ratified the Agreement and submitted its instrument of ratification two days ago. We are all duty-bound to strengthen the Agreement and make it work.
However, we remain concerned about the fact that ambitions under the Paris Agreement remain alarmingly low if we are to limit warming to well below 1.5°C above pre-industrial levels. We appeal to developed countries to scale up the ambition of their intended nationally determined contributions so as to protect the integrity of the Paris Agreement. We hope that in Marrakech we will be able to do more to establish the Agreement on firmer foundations by taking concrete steps to close the pre-2020 ambition gap. We therefore urge countries that have not ratified the Doha Amendment to the Kyoto Protocol to do so as soon as possible.
I also welcome the decision taken in December by the parties to the Montreal Protocol to phase down the production and consumption of hydrofluorocarbons under the treaty. We hope that big emitters and industrial countries will see the urgency of preventing runaway climate change and will ratify the Paris Agreement to enable its entry into force as soon as possible.
This year, scientists reported that five of our islands had been claimed by the sea as a result of human-induced sea-level rise, while six others were severely eroded. Accelerating sea-level rise and ocean acidification continue to be serious concerns for us. Delaying action on tackling climate change comes at a cost, and we in the SIDS and least-developed countries are unnecessarily put in harm’s way by the lack of commitment on the part of some.
Solomon Islands welcomes and supports the initiative of the Moroccan presidency of the twenty- second session of the Conference of the Parties to the UNFCCC in convening a facilitative dialogue on unlocking the means of implementation to operationalize the Paris Agreement. We also welcome the decision of the Green Climate Fund to disburse $2.5 billion by December 2016. Solomon Islands is in the midst of securing financing from the Fund for one of our hydropower projects. We continue to be grateful to partners such as Japan, the United Arab Emirates, Italy and the Republic of China for their ongoing renewable energy assistance to Solomon Islands.
I am pleased to announce that Solomon Islands has just deployed five police officers for United Nations peacekeeping duties. We intend to step up our efforts to meet our global responsibility and send more officers to other missions abroad in the near future. On the regional front, Solomon Islands would like to express its gratitude to all 15 members of the Pacific Islands Forum, including Australia and New Zealand, for their steadfast partnership and commitment to Solomon Islands over the past 13 years. The Regional Assistance Mission to Solomon Islands (RAMSI) is winding down and will withdraw in June 2017. Solomon Islands is engaging with various partners, including Australia and New Zealand, on post-RAMSI arrangements.
Solomon Islands remains committed to Sustainable Development Goal 16. We have conducted national reconciliation outreach and would like to thank the United Nations for making peacebuilding funds available for use in Solomon Islands. We are currently undertaking legislative and land reforms, including nation-building economic investments. We are committed to unifying our culturally richly diverse population.
On the issue of the oceans, I am pleased to inform the Assembly that Solomon Islands is developing a national ocean governance framework that will rationalize and enhance coordination and the implementation of all ocean-related legislation. Solomon Islands has some of the world’s most diverse marine species and is a member of the Coral Triangle Initiative (CTI). The Initiative affords us a coordinated approach to marine and coastal management with Government leadership and a focus on people-centred natural-resource management We are mindful of the growing global attention to the oceans and welcome the Assembly’s decision to convene a United Nations conference on oceans and seas next year. Solomon Islands also supports the establishment of a new agreement to deal with biodiversity in areas beyond national jurisdiction.
There is no single ocean entry point in the multilateral system, and I call for the establishment of a world ocean authority. Such an authority would coordinate all ocean-related treaties, entities and programmes, and move beyond the current sectoral approach to a single holistic and comprehensive framework.
Fisheries contribute significantly to the economies of the Pacific. Tuna has served to integrate the economies of the Pacific into global markets. This year the Pacific small island developing States (SIDS) celebrated Tuna Day here at the United Nations. I hope that it becomes an annual event, and we will explore the possibility of bringing a draft resolution to the General Assembly to declare 2 May as World Tuna Day.
Solomon Islands is a party to the Nauru Agreement on Cooperation in the Management of Fisheries of Common Interest. We believe in a rights-based approach to fisheries management that guarantees resource owners their fair share of the benefits. The Vessel Day Scheme is one such rights-based mechanism. It has significantly increased the economic returns from our tuna.
I am pleased to note that one of Solomon Islands’ four continental-shelf claims submitted to the United Nations Commission on the Limits of the Continental Shelf is now awaiting decision by the Commission. The joint claim of the Federated States of Micronesia, Papua New Guinea and Solomon Islands to the Ontong Java Plateau was considered by a subcommission in August. Solomon Islands would like to acknowledge the efforts of the joint delegation and thank the Division for Ocean Affairs and the Law of the Sea for its assistance from its trust fund. We encourage all who are blessed with resources to contribute to the fund. I also thank the Commonwealth Secretariat for the technical support rendered to the joint delegation, and hope that similar support can be extended to the remaining claims.
Solomon Islands recognizes the fundamental rights of the Republic of China on Taiwan and its 23 million people to participate meaningfully in the United Nations specialized agencies. Solomon Islands finds Taiwan’s limited and restricted participation with the World Health Organization system regrettable, especially at a time when the spread of infectious diseases is impacting our children, and we need everyone to assist. We call for Taiwan’s open and free access to all World Health Organization meetings. Similarly, Taiwan remains unjustly on the fringes of the International Civil Aviation Organization (ICAO) decision-making processes, Taiwan manages more than 1 million flights, equalling 58 million passengers, through the Taipei Flight Information Region. We also call for Taiwan’s predictable and certain participation in ICAO meetings. There have always been two political systems along the Taiwan Strait. The reality is that the world works with one and turns a blind eye to the other. The implementation of the 2030 Agenda for Sustainable Development calls for all hands on deck. Let us put the interests of humankind first and work with all, including Taiwan.
The year 2016 is Solomon Islands’ second year as Chair of the five-member Melanesian Spearhead Group (MSG). The Group has established the subregional Humanitarian and Emergency Response Coordination Centre so as to be able to respond to disasters in our subregion. The increasing occurrence of severe tropical cyclones requires timely international and regional responses in order to complement nationally led disaster- management responses. The Group recently concluded negotiations on a new MSG trade agreement. The new agreement, once signed by the five States, will deepen and tighten economic integration among the member States. The Group continues to follow the question of New Caledonia, which is on the United Nations agenda. We wish the people of New Caledonia all the best as they prepare to decide on their political future in 2018.
Solomon Islands reaffirms its support for the inalienable right of the people of the territory of French Polynesia to self-determination, pursuant to the annual resolutions of the General Assembly, beginning in 2013 (resolution 67/265). Solomon Islands continues to request the Administrative Power to work and cooperate with the United Nations Special Committee on Decolonization on the question of French Polynesia, and we hope that the Special Committee will visit the territory soon.
Solomon Islands is gravely concerned about the human rights violations against Melanesians in West Papua. Human rights violations in West Papua and West Papua’s pursuit of self-determination are two sides of the same coin. The many reports of human rights violations in West Papua corroborate the practice of direct violations of human rights by Indonesia in its attempts to smother any form of opposition.
The principle of sovereignty is paramount in any institution whose core rationale is the respect for sovereignty. If, however, the justification of sovereignty rests on a series of decisions that are questionable, then there is a case to challenge the legality of the argument for sovereignty, as outlined in the Agreement signed in New York on 15 August 1962 and the Act of Free Choice. Solomon Islands adds its voice to those of other Member States and civil-society organizations that are concerned about human rights violations in the Papua and West Papua regions of Indonesia. As the Chair of the MSG, which includes Indonesia as an associate member and the United Liberation Movement of West Papua as an observer, Solomon Islands affirms the need for constructive engagement with Indonesia and looks forward to cooperating with Indonesia to address the violations of human rights in West Papua.
Solomon Islands welcomes the restoration of relations between Cuba and the United States of America. Solomon Islands continues to call on its friend and partner the United States of America to work towards completely lifting the embargo. On South-South cooperation, I would like to register my appreciation to Cuba for the medical scholarships offered to our students, and I am pleased to see the growing number of graduates returning to serve our people.
The Beijing Declaration and Platform for Action remains a source of guidance and inspiration on gender equality and gender empowerment. Solomon Islands remains committed to the full, effective and accelerated implementation of the Platform for Action, which should enable the realization of gender goals and targets under the Sustainable Development Goals. In April of this year, my Government welcomed the entry into force of the Family Protection Act. My Government’s continued legal-reform programme will result in laws that complement the functions of the Family Protection Act.
A reform of the Security Council remains elusive. We urge the Assembly to build on the work carried out at the previous session to make the Council more accountable, representative and transparent. Solomon Islands and fellow SIDS continue to seek a dedicated seat for SIDS in the non-permanent-seat category in the Council.
In conclusion, the journey to implement the SDGs has begun. The Assembly will be measured by our success in unlocking the means, tools and resources to transform our peoples’ lives and ensure them a sustainable future. Let us not fail our people.
